t c memo united_states tax_court russell s greene petitioner v commissioner of internal revenue respondent docket no filed date p maintaining that income_tax could not constitutionally be imposed on his earnings did not file income_tax returns for the taxable years through r determined deficiencies for individual income taxes and self-employment taxes attributable to compensation interest dividends and capital_gain received by p r further determined an addition_to_tax under sec_6651 i r c for failure_to_file held p is subject_to federal_income_tax statutes and is liable for the deficiencies determined by r held further p is liable for the sec_6651l a i r c delinquency addition_to_tax for failure_to_file held further on the court’s own motion p is liable for a penalty in the amount of dollar_figure pursuant to sec_6673 i r c for asserting a frivolous and groundless position in this proceeding russell s greene pro_se mark a weiner for respondent memorandum opinion nims judge respondent determined the following deficiencies and additions to tax with respect to petitioner’s federal income taxes for the taxable years through taxable_income tax addition_to_tax year deficiency sec_6651 a dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number after concessions the issues remaining for decision are whether petitioner failed to report income from wages nonemployee compensation interest dividends and capital_gain upon which petitioner is liable for individual federal income taxes whether petitioner is liable for self-employment taxes pursuant to sec_1401 on income earned in the form of nonemployee compensation and whether petitioner is liable for the sec_6651 a addition_to_tax for failure to timely file income_tax returns for the taxable years through unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure this case was submitted fully stipulated and the facts are so found the stipulations of the parties with accompanying exhibit are incorporated herein by this reference background russell s greene resided in oxnard california at the time of filing his petition in this case petitioner maintains that he 1s not subject_to federal income taxes he did not file tax returns for the taxable years and he stipulated however to having received income from the following sources in the amounts and of the types stated payor type of income ventura county shuttle inc dollar_figure dollar_figure dollar_figure wages survival systems staffing big_number big_number center wages st bernarine of siena church big_number dollar_figure wages sandra jo ann nickerson big_number dollar_figure wages padre serra parish big_number nonemployee compensation st maximilian kolbe church big_number big_number big_number big_number nonemployee compensation patrick mcdonald paddy music nonemployee compensation st judes catholic church big_number nonemployee compensation chesne boren music nonemployee compensation bank of america interest atlantic financial federal savings bank interest jobee development company big_number big_number big_number dividend marvin goodson alvin duras - co-trustees capital_gain the amounts listed above as wages and nonemployee compensation were paid to petitioner in consideration of contractual services performed by him the amounts identified as interest dividend and capital_gain were likewise received by petitioner as personal earnings discussion petitioner contends that federal_income_tax statutes including sec_1 and may not constitutionally be applied to a private independent_contractor or citizen such as himself he argues that to subject persons who are not employees of a government-created or -sanctioned entity to the tax laws both contravenes the language of the statutes and constitutes a violation of due process he additionally claims that because he 1s contesting the power to tax rather than the amount of tax the burden_of_proof in this matter should rest upon respondent - - conversely respondent asserts that income received by petitioner is taxable pursuant to the explicit terms of the internal_revenue_code respondent further contends that petitioner’s constitutional arguments are without merit and as petitioner has presented no other evidence rebutting the determinations made by respondent the deficiencies and additions to tax should be sustained we agree with respondent that the federal_income_tax statutes are properly applicable to petitioner we therefore conclude that petitioner is liable for the deficiencies as determined by respondent and that petitioner’s failure_to_file income_tax returns justifies imposing the delinquency addition_to_tax as a threshold matter we observe that petitioner’s efforts to shift the burden_of_proof to respondent on constitutional grounds are meritless the burden_of_proof rests on the taxpayer except in certain situations not relevant here see rule a furthermore this burden_of_proof has been uniformly applied regardless of whether the taxpayer’s arguments addressed the amount or the constitutionality of the tax see eg 765_f2d_939 9th cir 82_tc_403 kish v commissioner tcmemo_1998_16 minguske v commissioner tcmemo_1997_573 frami v commissioner tcmemo_1997_509 fisher v commissioner tcmemo_1996_277 as a general_rule sec_1 and impose a federal tax on the taxable_income of every individual sec_61 defines gross_income for purposes of calculating such taxable_income as all income from whatever source derived and specifies that compensation_for services gains from dealings in property interest and dividends are included within this broad definition see sec 6l1 a sec_1401 then imposes an additional tax on the self- employment income of every individual both for old age survivors and disability insurance and for hospital insurance the term self-employment_income denotes net_earnings_from_self-employment sec_1402 net_earnings from self- employment in turn means the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_1402 petitioner contends that private independent contractors and citizens are not properly included within the meaning of individual or person as used in the tax code and that to treat them as such contravenes the principles of due process in petitioner’s view only employees of government-created or - government--sanctioned entities may constitutionally be subjected to individual income_tax under petitioner’s theory the prohibited disparity results from taxing those whose income derives in some way from a legislatively authorized entity in the same manner as those who do not receive a similar benefit this court has repeatedly held taxpayers to be liable for taxes on income accruing from self-employment sole_proprietorship or nonemployee activities despite the tax_protester rhetoric advanced in contending for the opposite result see eg kish v commissioner supra minguske v commissioner supra frami v commissioner supra fisher v commissioner supra arguments by such individuals that they do not hold the status of taxpayer or person within the meaning of the internal_revenue_code have been summarily dismissed as well see eg kish v commissioner supra fisher v commissioner supra petitioner’s position is untenable since petitioner has offered no further evidence establishing that respondent’s determinations are erroneous we hold that petitioner is liable for the deficiencies as determined by respondent in addition sec_6651 provides in relevant part as follows - - sec_6651 fatlure to file tax_return or to pay tax a addition to the tax --in case of failure-- to file any return required under authority of subchapter_a of chapter on the date prescribed therefor determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate the supreme court has characterized the foregoing section as imposing a civil penalty to ensure timely filing of tax returns and as placing on the taxpayer the heavy burden of proving both that the failure did not result from ‘willful neglect ’ and that the failure was ‘due to reasonable cause’ in order to escape the penalty 469_us_241 willful neglect denotes a conscious intentional failure or reckless indifference id reasonable_cause correlates to ordinary business care and prudence id pincite n sec_301_6651-1 proced admin regs here petitioner did not file tax returns in or furthermore he has offered no reason for - - this failure_to_file other than his belief that income_tax could not constitutionally be imposed on his earnings in light of the extensive authority rejecting similar arguments we conclude that petitioner’s failure_to_file was not due to reasonable_cause we therefore hold that petitioner is liable for the sec_6651 delinquency addition_to_tax finally sec_6673 authorizes this court to impose a penalty on its own motion and reads in pertinent part sec_6673 sanctions and costs awarded by courts a tax_court proceedings ---- procedures instituted primarily for delay etc --whenever it appears to the tax_court that--- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure on this record we find that petitioner’s position is frivolous and groundless the body of case law unequivocally upholding the constitutionality of the income_tax statues and -- - rejecting countless tax_protester challenges thereto leaves petitioner’s contentions without merit or support accordingly a penalty is awarded to the united_states in the amount of dollar_figure to reflect the foregoing decision will be entered under rule
